DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6-10 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Status
Applicant’s response to the Non-Final Rejection of March 09, 2022, filed June 07, 2022 is acknowledged.  Claims 1-10 and 12 are pending, claim 1 is independent.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the insYoshida et al. (US 2013/0209874 A1), originally of record in the IDS dated August 05, 2019, hereinafter Yoshida.  Yoshida teaches a clad material including outer layer consisting of Ni or Ni alloy and a base layer consisting of Cu or Cu alloy ([0046]) where the nickel alloy includes titanium to attain high strength and electric conductivity ([0047]); the layers are joined by joint rolling ([0032]) laminatedly ([0060]), the final plate thickness is 0.1 mm (Table 1 all examples; a prior art specific example within the claimed range anticipates the claimed range, MPEP 2131.03 I), FIG. 2 further shows the thickness of the laminate is ~0.1 mm and uniform (FIG. 2; standard deviation of the total thickness approaching 0%; a prior art specific example within the claimed range anticipates the claimed range, MPEP 2131.03 I) where the ratio of the standard deviation of thickness of the outer layer to the mean thickness value (the coefficient of variation) is less than 4 ([0073]) and each outer layer (Ni and titanium alloy per [0047]) is shown to be ~ 1/4 of the total thickness of the film (FIG.2; this calculates to the ratio of the standard of deviation of an outermost layer thickness to the total thickness is <~1% and the standard deviation of the outermost layer is ~1 microns or less when the thickness of the total is 100 microns as shown in FIG. 2 and Table 1; Figure 2 is a microphotograph ([0036] and is therefore to scale), and where the clad material is worked into a lead shape that can be used as electrode lead for a secondary battery ([0074]; [0097]; corresponding to a molded (shaped) product).  Yoshida further teaches minimizing variations in outer layer thickness to improve weldability ([0016]; i.e. reducing the standard deviation).
In a secondary embodiment of pure metal layers, Yoshida specifically teaches a ratio of outer:core:outer metal thicknesses is 12:20:12 ([0076]), where the total thickness is 100 microns as discussed above (FIG. 2 and Table 1) and the coefficient of variation of an outermost layer is less than 4 ([0073]), then the standard deviation of an outermost layer thickness to a thickness of the total material is specifically 1.1% or less and the standard deviation of the outermost layer thickness is 1.1 microns or less.
The limitation “roll-bonded to each other” is a product-by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Yoshida does not teach, or suggest, alone or in combination with the prior art, wherein an outermost layer of the two or more metal layers is selected from a group consisting of Al, an Al alloy, Cu, a Cu alloy, Mg, an Mg alloy, Ti, a Ti alloy, or SUS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments that Yoshida teaches away from the replacement of nickel (with high electrical resistance) with the SUS of Oda (low electrical resistance, filed June 07, 2022), with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of March 09, 2022 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784